Citation Nr: 0609950	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  98-19 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim, 
from which she perfected an appeal.

The appellant indicated in her October 1998 substantive 
appeal that she desired a Travel Board Hearing.  A July 2004 
RO letter informed the appellant that her hearing was 
schedule for August 12, 2004.  In an August 2004 statement, 
she informed the RO that she withdrew her hearing request.  
See 38 C.F.R. § 20.702 (2005).

In December 2004 and August 2005, the Board remanded the case 
to the RO for additional development.  The RO completed the 
additional development to the extent deemed possible given 
the cooperation of the appellant, and returned the case to 
the Board for further appellate review.  The appellant's 
representative submitted additional argument on her behalf in 
March 2006.

For good cause shown, the appellant's case has been advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, fulfilled the duty to assist her 
in developing that evidence, and exerted reasonable efforts 
to comply with the Board remands.
2.  The preponderance of the competent evidence of record 
does not show a service-connected disability materially or 
substantially contributed to the cause of the veteran's 
death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist claimants in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and his death, and 
effective date of any benefit allowed.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters of February 2003, February 2004, 
January 2005, and September 2005, the RO provided notice to 
the appellant and her representative regarding what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the veteran's death, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to advise VA of or 
submit any further evidence that pertains to the claim.  

In addition, the appellant and her representative were 
provided with a copy of the appealed rating decision, as well 
as an October 1998 Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOC) of April 2003, May 
2005, and January 2006.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the appellant's behalf.  
Therefore, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records, to the extent such records have 
been adequately identified by the appellant.  Specifically, 
the information and evidence that have been associated with 
the claims file includes the veteran's service medical 
records, post-service treatment reports, examination reports, 
terminal hospital records, and medical opinions.  The Board 
notes that the appellant did not respond to the RO letters 
requesting the appellant to obtain a complete death 
certificate or provide the requisite releases for the RO to 
do so.  The Board finds that the RO reasonably complied with 
the remand instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998); see also 38 C.F.R. § 3.159(c)(1)(i) ("The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians.")

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain given the cooperation of the 
appellant, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of death, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The service medical records reflect that the veteran was 
treated for deep vessel thrombo-phlebitis of the right lower 
leg and hepatitis during his active service.  The December 
1945 examination report for his discharge reflects that his 
right calf was one inch larger than his left calf, and that 
the veteran's examination was normal, except for the old 
thrombophlebitis of the right leg.  The veteran reported that 
prolonged standing or walking caused a dull aching pain.  The 
examiner recorded an impression of thrombophlebitis, deep 
vessels, right lower leg.

The service medical records reflect no evidence of 
complaints, treatment, or findings for any other disorder or 
condition.  A January 1946 rating decision granted service 
connection for phlebitis of the right lower leg.

Private treatment records associated with the claims file 
reflects that the veteran was treated for the phlebitis by 
his private provider.

VA records reflect that in early May 1972, the veteran 
presented with complaints of pain in his left leg of three-
weeks duration, that it was aggravated by walking, and that 
he had treated himself.  Physical examination revealed a 
tender left calf and positive Holman's sign in the left leg.  
The right side was negative.  The examiner rendered an 
impression of thrombophlebitis of the left leg, and advised 
admission, but the veteran refused to be admitted.

In mid-May 1972, the veteran again presented with the same 
symptoms, and he was hospitalized for five days.  The only 
positive finding revealed on examination was a small varicose 
vein, few segments in the left leg.  The examiner noted that 
there were no ulcers, swelling, and no varicose veins, nor 
was there evidence of diabetes mellitus or heart disease.  He 
was advised to wear elastic stockings.

An August 1975 report of the veteran's private provider, Dr. 
Goldstein, reflects that in April 1975, the veteran 
complained of pains and cramps in his legs, exhaustion, and 
loss of weight and appetite.  Dr. Goldstein related that, 
based on his examination of the veteran and the results of 
laboratory tests, the veteran was diabetic and anemic.  Dr. 
Goldstein also noted the veteran's VA hospitalization in 1972 
and related that it was due to a blood clot in the veteran's 
left leg, and that it kept the veteran from working for three 
months.  Dr. Goldstein opined that the veteran's conditions 
had made his work as a mail carrier too demanding, and 
continuing to work as a mail carrier would only worsen his 
condition.

In March 1976, Dr. Goldstein reported that, while he treated 
the veteran for a number of unspecified conditions, the main 
one was the phlebitis of the right leg.

A May 1976 VA examination report diagnoses residuals of 
phlebitis of right leg.  Similarly, a February 1979 VA 
examination report reflects a diagnosis of chronic venous 
insufficiency (deep vein), right leg, residual phlebitis of 
right leg.  

The Certificate of Death reflects that the veteran succumbed 
on October 22, 1997.  It merely certified that the veteran 
died from natural causes, rather than traumatic injury or 
poisoning.  The cause of death was not listed.  The appellant 
applied for benefits in November 1997.  A January 1998 report 
of Dr. Kalechstein reflects that he had treated the veteran 
since June 1992, and that the veteran informed him of his 
history of phlebitis in his right leg.  Dr. Kalechstein 
related that he examined the veteran on October 17, 1997, and 
that the veteran's entire examination was normal.  He also 
related that, when he questioned the appellant after the 
veteran's sudden death, she informed him that the veteran 
complained that he felt a tightness and soreness in his calf 
which was not present previously.  Dr. Kalechstein opined 
that it was entirely possible that the veteran had a 
recurrence of his phlebitis and died of pulmonary embolism.

An April 1998 rating decision denied the claim.  In her June 
1998 Notice of Disagreement, the appellant related that she 
returned home from grocery shopping and found the veteran 
dead.  Dr. Kalechstein called her that same day and informed 
her that the veteran had a hiatal hernia and ulcer and that 
his heart was fine.

The emergency room records of Coney Island Hospital reflect 
that the veteran was found in his home on the couch 
unresponsive.  The intake form reflects that he had a history 
of chest pain, and that he was feeling peptid.  The emergency 
room supervisor's note reflects that the veteran arrived in 
cardiac arrest, and that he had a history of chest pain 
"since last night."  Treating personnel were unable to 
resuscitate him, and he was pronounced dead.  The form 
prepared by the ambulance personnel reflects a presumptive 
diagnosis of rule-out cardiopulmonary arrest.  The hospital 
documentation fails to reflect whether an autopsy was 
suggested or performed.  The last entry reflects that the 
post-mortem care was that the veteran's body was viewed by 
the appellant.

In her substantive appeal, the appellant related that Dr. 
Kalechstein called to tell her that the veteran's heart was 
fine, and that he did not know the veteran was dead until she 
told him.  She also related that the veteran had difficulty 
walking, and that he always had to rest.

A September 2004 report of Dr. Marush reflects that he never 
treated the veteran, but he had the opportunity to review Dr. 
Kalechstein records.  Dr. Marush noted the veteran's history 
of phlebitis and related that it appeared to be chronic.  He 
also observed that the etiology of the veteran's sudden 
demise was unclear but clearly could be consistent with a 
pulmonary embolus, which would be a result of a chronic 
phlebitis.  Thus, he opined that it was a distinct 
possibility that the veteran's demise was related to his 
chronic phlebitis.

During the Board's initial review of this appeal in December 
2004, the case was remanded to the RO to obtain Dr. 
Kalechstein's treatment records and any other records more 
contemporaneous with the veteran's death, and a copy of the 
Death Certificate which reflected the official cause of 
death.  A January 2005 RO letter to the appellant asked her 
to provide a copy of the Death Certificate which listed the 
actual cause of the veteran's death and to please provide the 
names and addresses of all providers who treated the veteran 
after October 1995.  The RO also provided her release forms 
so that VA could endeavor to obtain the records for her, if 
she wished.

The claims file reflects no evidence of the January 2005 
letter having been returned as undelivered, nor does it 
reflect any evidence of a response by the appellant.

The RO requested a medical review of the claims file.  The 
reviewer noted the absence of the bottom third of the 
Certificate of Death and that all that was available was the 
records of the responding emergency crew.  The reviewer then 
related his/her knowledge that death certificates are in the 
public domain and that, with exertion of sufficient effort, 
can be obtained.  The reviewer related that, in hundreds of 
prior cases, when the entire death certificate was insisted 
upon, it was provided.  Based on that experience and 
knowledge, the examiner/reviewer opined that a failure to 
produce a proper certificate of death is the result of a 
failure of effort to obtain it.

The reviewer then noted that once a patient has a lower 
extremity thrombophlebitis, the risk of a recurrence, and all 
of its complications such as a pulmonary embolism and sudden 
death, are much increased.  Also noted was the absence of any 
evidence or mention that the veteran was on anti-coagulants.  
The reviewer then noted the appellant's statement that the 
veteran complained of calf tightness and soreness, which the 
reviewer termed as classic symptoms.  The reviewer observed 
that the state of the record made a powerful argument to 
conclude that the veteran's death was as likely as not due to 
a thrombophlebitis derived pulmonary embolus, unless the 
bottom third of the Death Certificate refuted the available 
evidence.

Following an August 2005 remand, the RO asked the appellant 
to complete a form to release a copy of the veteran's 
complete death certificate and to provide on that form a 
complete address of the agency responsible for maintaining 
death records for the state of New York.  The appellant, 
again, did not respond.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).

The Board is constrained to accord no weight to the opinions 
of Dr. Marush and Dr. Kalechstein.  The Board finds that, 
while Dr. Marush related that he had the opportunity to 
review Dr. Kalechstein's records, he in fact only reviewed 
Dr. Kalechstein's November 1998 letter.  This finding is 
based on the fact that after stating that he reviewed Dr. 
Kalechstein's records, Dr. Marush's report reflects that 
"review of that note. . . ."  (Emphasis added).  That 
"note" is clearly the November 1998 letter and not the 
totality of Dr. Kalechstein's records related to the veteran.

As concerns Dr. Kalechstein, he referenced only his last 
examination of the veteran and provided scant details as to 
any other conditions for which he may have treated the 
veteran.  There also is the fact that the appellant related 
that he called her to inform her that the veteran's heart was 
normal.  In light of the emergency room records that the 
veteran had a history of chest pain, it appears that Dr. 
Kalechstein may well have received complaints from the 
veteran of similar symptoms.  Further, Dr. Kalechstein's 
letter made no mention of any phlebitis-related complaint by 
the veteran at his October 1997 visit just prior to his 
death.

The Board also finds that both Dr. Marush's and Dr. 
Kalechstein's opinions are essentially tentative.  
Specifically, Dr. Marush related that, though the etiology of 
the veteran's death was unclear, there was a distinct 
possibility, while Dr. Kalechstein opined that it was 
entirely possible.  Such language does not rise to a level 
that merits persuasive weight.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are 
speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  Moreover, the Board notes that the veteran, 
during his lifetime, had been treated for thrombophlebitis of 
the left leg as well, which is not service-connected.  

The Board also finds that the report of the VA reviewer does 
not place the evidence in equipoise, as it was based 
primarily on the absence of evidence and the appellant's 
statement of a putative complaint of the veteran related to 
calf pain.  The reviewer did not, however reference the 
veteran's documented history of chest pain "since last 
night" noted by the ambulance crew.  It is not unreasonable 
to infer that the responding emergency personnel obtained the 
history of chest pain from the appellant, as the veteran was 
unresponsive.  Thus, it is significant that she apparently 
made no mention of any complaints by the veteran of tightness 
and soreness in his calf, which suggests that any such 
complaints by the veteran, if made, were remote in time from 
the day of his death.  

In light of the fact that there is no evidence that the 
appellant consented to the release of the veteran's treatment 
records or Certificate of Death, or attempted to obtain a 
complete Certificate of Death, there is no basis for 
elevating the VA reviewer's report to the level of a nexus 
opinion, especially in light of the reviewer's proviso that 
the cause of death listed on a complete Certificate of Death 
may well change the outcome.  Dr. Kalechstein's records may 
well have revealed that the veteran was prescribed, and 
taking, anti-coagulants, which the VA reviewer implied would 
have lessened the risk of an embolus, as well as revealed 
other conditions or diseases for which Dr. Kalechstein 
treated the veteran, such as, perhaps, a heart disorder.  The 
evidence of record also shows a prior diagnosis of diabetes, 
as well as thrombophlebitis in the left leg. 

The claims file reflects no basis to conclude that the 
appellant, at a minimum, could not have caused Dr. 
Kalechstein's records related to the veteran to be released 
to VA.  The duty to assist is not a one-way street.  If an 
appellant wishes help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In summary, all of the opinions in the record amount to 
nothing more than speculation in the absence of the official 
cause of death.  Thus, the Board is constrained to find that 
the preponderance of the evidence is against the appellant's 
claim.  38 C.F.R. § 3.312.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


